UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2398


STARSHA SEWELL,

                  Plaintiff – Appellant,

          v.

PRINCE GEORGE’S COUNTY DEPARTMENT OF SOCIAL SERVICES,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:12-cv-02522-DKC)


Submitted:   April 11, 2016                 Decided:   April 21, 2016


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha Sewell, Appellant Pro Se. Stephanie A. Lewis, Assistant
Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Starsha Sewell appeals the district court’s orders denying

as moot her motion for recusal and denying her motion for relief

from judgment and motion for reconsideration.              We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.              Sewell v. Prince

George’s County Dep’t of Soc. Servs., No. 8:12-cv-02522-DKC (D.

Md. Oct. 21 & Nov. 2, 2015).                The motions to transfer, for

telephone conference, and for default and summary judgment are

denied.     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the   materials

before    this   court   and   argument   would   not    aid   the   decisional

process.

                                                                       AFFIRMED




                                      2